United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1275
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                 Jenny Racheal Tyler

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa, Waterloo
                                  ____________

                              Submitted: June 15, 2015
                               Filed: June 18, 2015
                                  [Unpublished]
                                  ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       After revoking Jenny Tyler’s supervised release for release-condition violations
that she admitted, the district court1 sentenced her to 8 months in prison and 1 year

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Judge for
the Northern District of Iowa.
of additional supervised release, and added a special release condition requiring that
she reside in a residential reentry center for 180 days after her release from prison.
On appeal, Tyler challenges as unreasonable the condition on placement in a
residential reentry center. After careful review of the record, we conclude that the
district court did not abuse its discretion: the court made an individualized inquiry
into the facts and circumstances underlying the case, and the special release condition
was reasonably related to the 18 U.S.C. § 3553 sentencing factors. See 18 U.S.C.
§ 3583(d); United States v. Wiedower, 634 F.3d 490, 493 (8th Cir. 2011) (standard
of review). The judgment is affirmed, and we grant counsel leave to withdraw.
                        ______________________________




                                         -2-